108 U.S. 161 (1883)
BARTON
v.
GEILER.
Supreme Court of United States.
Decided March 26th, 1883.
IN ERROR TO THE SUPREME COURT OF THE STATE OF TENNESSEE.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This was a suit in equity brought in a State court of Tennessee by Barton, as assignee in bankruptcy of Kessler & Harmon, *162 to set aside a conveyance made by Kessler, one of the bankrupts, to Geiler, and the only question presented by the writ of error is, whether upon the testimony embodied in the record and considered by the Supreme Court of Tennessee in the determination of the cause, it should have been found that the conveyance was in fraud of the bankrupt law. The question is entirely one of fact. There can be no dispute about the law. It is sufficient to say that, after a careful examination of the testimony, we are satisfied with the conclusion finally reached below. It would serve no useful purpose to set forth in an opinion the details of the evidence, or to enter into any discussion as to its effect.
The decree of the Supreme Court of Tennessee is affirmed.